IN THE SUPREME COURT OF IOWA
                                  No. 14–1670

                           Filed June 16, 2017

                       Amended August 17, 2017


STATE OF IOWA,

      Appellee,

vs.

JARROD DALE MAJORS,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Taylor County, David L.

Christensen, Judge.



      Jarrod Dale Majors challenges the district court’s imposition of a

minimum term of incarceration without the possibility of parole following

a resentencing hearing in which the district court was to consider certain

mitigating factors attributable to his youth at the time of the offense.

DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

SENTENCE VACATED AND CASE REMANDED WITH INSTRUCTIONS.



      Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.
                                      2

CADY, Chief Justice.

       In this case, we are presented with a claim by a defendant that the

district court abused its discretion when it resentenced him to a period of

incarceration without the possibility of parole for crimes committed as a

juvenile. We transferred the case to the court of appeals, and it affirmed

the sentence. On further review, we vacate the opinion of the court of

appeals, reverse the sentence imposed by the district court, and remand

the case for resentencing.

       I. Background Facts and Proceedings.

       Jarrod Dale Majors committed a frightening crime in May 2002

when he was a seventeen-year-old high school senior. He lived in a quiet

neighborhood with his family in a southern Iowa community and had

grown obsessed with a woman who lived in a house across the street

with her husband and two children. One evening in May 2002 when the

neighbors were gone from their home, Majors decided to enter the home

and wait for them to return.        He wore a ski mask and gloves and

attached a large knife to his waistband. He put duct tape on his wrist

and carried a .22 caliber rifle with a plastic soda bottle taped to the

barrel. He hid in the closet of the master bedroom and waited for the

family to return. When the woman entered the bedroom, Majors emerged

and attacked her. She fought him off, her husband quickly intervened,

and Majors was subdued. Police promptly arrived. The family, including

the children, were terrified, but no serious physical injuries were

inflicted.

       Majors told police he was paid $100 to commit the crime as a

prank.       He later said he was hallucinating at the time and could not

recall committing the crime due to drug use and lack of sleep for a

prolonged period of time. He also believed the neighbors had planned to
                                      3

attack him.    Majors had no prior criminal record other than a single

offense for possession of alcohol as a minor.

      Majors eventually pled guilty to attempted murder and burglary in

the second degree. He was sentenced by the district court to a period of

incarceration of twenty-five years for the attempted murder with a

minimum period of incarceration just over twenty-one years.          He was

sentenced to a ten-year term of incarceration for the burglary.           This

sentence ran consecutively to the attempted-murder sentence.

      Majors    sought    and    received   a   resentencing    hearing    on

September 16, 2015, following our opinion in State v. Lyle, 854 N.W.2d
378 (Iowa 2014). Following this resentencing hearing, the district court

again sentenced Majors to a term of incarceration of twenty-five years for

the attempted murder, with seventy percent of the sentence to be served

prior to parole eligibility. He was again sentenced to a ten-year term of

incarceration for the burglary to run consecutively with the attempted-

murder sentence.

      At the resentencing hearing, the court made the following findings:

(1) Majors had no significant adult criminal history; (2) he had worked at

a restaurant, currently worked in the dietary department, could obtain

future employment, and had no significant assets or expenses; (3) his

family had failed to hold him accountable for his crimes, as indicated by

the victim statement heard at resentencing; (4) he had faced sentences

totaling over 100 years but pled to twenty-five; (5) the crimes involved

weapons, had a significant impact on the victims, and were more severe

than other conduct that may qualify as the offense; (6) he needs

treatment but had not received any; (7) he had to be incarcerated to

protect society given his failure to accept responsibility for his actions, as

shown by his continued insistence that drug use played a role, and
                                     4

further that a significant period of incarceration was necessary to deter

others from committing similar crimes; and (8) Majors, being close to

eighteen at the time of the crimes, was likely “substantially mature,

minimally subject to impulsive behavior and peer pressure, and largely

able to comprehend the full nature and consequences of [his] actions.”

The court also found Majors’s prison record indicated he “developed

adult behaviors and attitudes by the time he committed his crimes,” and

had failed to change. The court closed by finding the facts of the offense

showed it was planned, and Majors’s efforts to avoid apprehension

indicated he understood the consequences of his acts. After this review,

the court imposed the lengthy sentence described above and its

accompanying mandatory minimum term of incarceration.

      Majors appealed.     His sole claim on appeal is the district court

abused its discretion in imposing a sentence of incarceration without

parole by failing to properly recognize and apply the relevant sentencing

factors.   The court of appeals affirmed his sentence, finding the court

considered the factors in Lyle to the extent the record had information on

them before imposing a sentence within the allowable statutory

framework.      We granted further review to address the adequacy of

Majors’s resentencing hearing and the conclusions the court reached

following it.

      II. Standard of Review.

      For the reasons stated in State v. Roby, 897 N.W.2d 127, 138 (Iowa

2017), also filed today, our review in this case, in which the district court

reached a sentence within permissible statutory guidelines following an

individualized resentencing hearing, is for an abuse of discretion.

However, we reiterate that this review “is not forgiving of a deficiency in

the constitutional right to a reasoned sentencing decision based on a
                                            5

proper hearing.” Id. As noted by the United States Court of Appeals for

the Eighth Circuit,

       A discretionary sentencing ruling, similarly, may be [an
       abuse of discretion] if a sentencing court fails to consider a
       relevant factor that should have received significant weight,
       gives significant weight to an improper or irrelevant factor, or
       considers only appropriate factors but nevertheless commits
       a clear error of judgment by arriving at a sentence that lies
       outside the limited range of choice dictated by the facts of
       the case.

United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005).

       III. Analysis.

       Based on our opinion in Roby, we conclude the district court

abused its discretion by imposing a minimum period of incarceration

without eligibility for parole.         The sentencing transcript clearly reveals

the district court misapplied the relevant factors identified and explained

in Roby. It also failed to consider some of the relevant factors and gave

improper       weight   to    factors     beyond   those    described     in   Roby.1

Accordingly, we reverse the sentence of the district court and remand for

resentencing consistent with the sentencing factors as explained in Roby.

       DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT       SENTENCE          VACATED        AND    CASE      REMANDED          WITH
INSTRUCTIONS.

       Wiggins and Appel, JJ., join this opinion.                Hecht, J., files a

concurring opinion.          Appel, J., files a separate concurring opinion in

which Wiggins, J., joins. Zager, J., files a dissenting opinion in which

Waterman and Mansfield, JJ., join.




       1Thisconclusion does not imply that factors other than those identified in Roby
may not be considered.
                                   6

                                               #14–1670, State v. Majors

HECHT, Justice (concurring specially).

      I concur specially for the reasons explained in my special

concurrence filed today in State v. Roby, 897 N.W.2d 127 (Iowa 2017).
                                    7

                                                  #14–1670, State v. Majors

APPEL, Justice (concurring specially).

      I join in the court’s opinion and concur specially for the reasons

explained in my special concurrence filed today in State v. Roby, 897
N.W.2d 127 (Iowa 2017) (Appel, J., concurring).

      Wiggins, J., joins this special concurrence.
                                    8
                                               #14–1670, State v. Majors
ZAGER, Justice (dissenting).

      I respectfully dissent for the reasons explained in my dissent filed

today in State v. Roby, 897 N.W.2d 127 (Iowa 2017) (Zager, J.,

dissenting).

      Waterman and Mansfield, JJ., join this dissent.